Name: Decision of the EEA Joint Committee No 33/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  foodstuff;  environmental policy;  cultivation of agricultural land;  technology and technical regulations
 Date Published: 1994-12-31

 31.12.1994 EN Official Journal of the European Communities L 372/5 DECISION OF THE EEA JOINT COMMITTEE No 33/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Regulation (EEC) No 3457/92 of 30 November 1992 laying down detailed rules concerning the inspection certificate for import from third countries into the Community provided for in Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (2) is to be incorporated into the Agreement, Whereas Commission Regulation (EEC) No 3713/92 of 22 December 1992 deferring the date of application of Article 11 (1) of Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs, with regard to the imports from certain third countries (3) is to be incorporated into the Agreement, Whereas Commission Regulation (EEC) No 468/94 of 2 March 1994 amending Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring hereto on agricultural products and foodstuffs (4) is to be incorporated into the Agreement; Whereas Commission Regulation (EEC) No 688/94 of 28 March 1994 amending Commission Regulation (EEC) No 3713/92 deferring the date of application of Article 11 (1) of Regulation (EEC) No 2092/91 on organic production of agricultural products and foodstuffs, with regard to the imports from certain third countries (5) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. In point 54b (Council Regulation (EEC) No 2092/91) of Chapter XII of Annex II to the Agreement the following indents shall be inserted between Commission Regulation (EEC) No 2083/92 (392 R 2083) and Commission Regulation (EEC) No 2608/93 (393 R 2608):  392 R 3457: Commission Regulation (EEC) No 3457/92 of 30 November 1992 (OJ No L 350, 1. 12. 1992, p. 56),  392 R 3713: Commission Regulation (EEC) No 3713/92 of 22 December 1992 (OJ No L 378, 23. 12. 1992, p. 21). 2. The following indents shall be added before the adaptations:  394 R 0468: Commission Regulation (EC) No 468/94 of 2 March 1994 (OJ No L 59, 3. 3. 1994, p. 1),  394 R 0688: Commission Regulation (EC) No 688/94 of 28 March 1994 (OJ No L 84, 29. 3. 1994, p. 9). Article 2 The texts of Regulations (EEC) No 3457/92, (EEC) No 3713/92, (EC) No 468/94 and (EC) No 688/94 in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 350, 1. 12. 1992, p. 56. (3) OJ No L 378, 23. 12. 1992, p. 21. (4) OJ No L 59, 3. 3. 1994, p. 1. (5) OJ No L 84, 29. 3. 1994, p. 9.